ORDER
PER CURIAM.
Jason Keesee (Defendant) appeals from the judgment upon his convictions by a jury for driving while intoxicated, Section 577.010, RSMo 2000, and failure to signal a left turn, Section 304.019, RSMo 2000. The trial court sentenced Defendant to a $500.00 fine for driving while intoxicated and a $25.00 fine for failing to signal a left turn. Defendant contends the trial court erred (1) in allowing the State to introduce into evidence the results of a breath test because the officer did not follow the Department of Health Regulations, (2) in ad*115mitting testimony from Sergeant Blaine Adams regarding the effect of using the No Volume button to obtain a test result because he was not qualified as an expert, and (3) in refusing to admit testimony during a voir dire offer of proof of Deputy Mark Winchester where he admitted he did not follow the Department of Health regulations.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).